239




      OFFICE    OF THE ATTORNEY GENERAL            OF TEXAS
                          AUSTIN




Hoaonblo  Stanrall    Bryan
Diatriot Attomer
XoLoaaul maatif
Waco, Tex88




                                                  the above rhted




             being diatuzbd      ln the proamst
           “2. DcO~ Artid     4$76A bdIi$ chaPt.0~ 3A Of
     Title   1 of thm 3evl8ed Statutes   of We Bbte of
     Texas 1Acts of tb 46th Leglmlature,     l.sfS, p.376)
     support a oomplaint rplnst    a person vho menufac-
     tUl"W   in I(OhXlMll   COlUlt~,   bXA#,   fO&' Hell*   8
                                                                        240




Honorable    Stauaell        Bm,      Pago 2


     nattreaa vhlch oonkina     aeacnd-hand aaterlal
     vlthout atk h%q to much uttreaa       a tag 88
       rovlded br 1 o) of 3eotion 2 of raid Artlale
     P476At
           5.  Doer Artialo #76A born Chapter 3A
     of Title 71 OS he Beviaed Btatutea of the
     Stat. OS Texas t Aota of the 46th Legialeture,
     lgfg,  pr 376) mo p p o rataoapIaint  lg ir uta
     p er so n
             wh o M nuf~0tur ala 8lc LenM nCo lla r ,
     Texas Sor male, a rttreaa      vlthcut attach-
     ing t&w&o a trg rovlded by (a) of rkotlon
     2 of maid Artiole  P476At
             ” . . . .

            “It vi11 k obaarved that (a) of Beation
     2 of Aptlole U76A vholly fall8 to dofIrm arq
     prrtioubr     aot vhloh ahall oonatltute  an of-
     fens. ad fiila     to dealgtnte my partiaular
     parron   vhoao aat woultl aonatitute a violation.
     Than     la nothhg            in thm Aat that mkoa the
     meow8              0~    nie    oc   p088088ion   of   UI   8r-
     tiolo of bw¶din$ dovoid of the required                     tag,
     a vio&tlon  under Bootion 9.
            “Uhat ham been a&ted above appl1.a elao
      to (0) or maid Section 2 of Art1010 0476A.
     ¶%%alubdivialon     La ll.ightly aore defialte    in
     that the exprea$ion ia uaed ‘Every artiole        of
     bedding manufactured for remale’, but there
     la no provlalcn    that aonatltutoa    the aot of
     aanufaoture    or the aot of rearlling,    or the
     act or having in ono~a poaaeaalon,       an offense.
            I . . . .

            “(b)   of Seotioa 9 provider that laoh day
      OS vlolatlon   shell oonatitute   a lepalwlto of-
      tenme, mid ft is manLteat at once that       there
      la no provision    in the statute  that vould ln-
      dicake ubat la meant br ‘day of violation’.
            I . . . , L
Eononblo      3tanr.11      Bryan, Page 3


              300. 2(o) of Artlolo      4476a,   Vemonta   Annotated
Civil    Statutes,  providema

              %vory article of beddlng rmUaotumd
        for renal, aontainlng   second-hand mate&al,
        shall b o a rlrounly
                       ,       lovn thereto  on all four
        aider o fth ek g ,            e dboth lidea of
                            a tta c hto
        the article  of bedding, l aubatantial   vhito
        010th tag four (4) by olght (8) inches in
        aim, upon vhloh &all bo indollbl~      *tamped
        orprlnted   In red ink, in the Bngliah laa-
        ~~r~~~",~,n~~~~*~o~~~f
                     l


              Ueb a to r ~a Intematloaal definer the verb %mnu-
ircture”     aa “to make by haad, by uohinmry,     or athor ageno~.’
              In a almllar altuatlon         it vea hold In City of
Louiarllle     vs. lvlag Vol-Allmen         Dairy Co., 105 3.Y. (2d) 801,
268 Ky. 652     thatr

               “A corporation oagaged ln paatourialng
         mv milk vu8 not ongaged in %anufaoturlng~
                 . rinoe no nov produat van created and
         iniy*mllk    rmf&md  aftor the paateurlalng
        proaoaa.”

            In view of the prooeaa doaorlbed In your letter,
in vhloh the bedding, am l vholo, paaaoa through the process
vith ~elther   the coverigg nor aay part of the structural    M-
turo ot tha mattmaa being disturbed,     and in anavor to your
first  quoatlon am stated above, rou lzu reapootfully      advised
that %otl.on 21.) vi11 not support a complaint under your de-
lorlbed proaraa.
              Yo urlo o o nd
                           and third        queatlona   are anavanblo   in
tb      8frirrative.
              Art.       4k76a reads, in pot,    am follova:

              '(a)     The ton  %wlding~ a$ uaod in this
         Aot ah11    moan mattroaa~a, pillova,    bolsters,
         feather beds mid other filled     boddlng of any
         doaoriptlon.a
                                                                    242



Honorable   Stansell        B-an,   Page 4


            ‘3ea.      2.    Wmlllng    of Bedding Required:
            ‘(a)  All bedding shall b o a l       reouroly at-
     tached  thereto and plainly        vlalbl~,    a lubatantlal
     vhlto cloth tag upon vhioh shall            bo lndollblr
     stamped or printed vlth bl&ck Ink, in the IPlgliah
     language, a atatomont         lhodng vhathor now rtorl-
     ala or second hand ntoriala           hvo ken used ln
     filling   much boddlng, and tm           or gnde of cotton
     and a11 other mtorlala          uaod In filling     rttroaa
     to vhloh ltk o h evhen  d      nov rtorlala     are used,
     r lthlpproxlmto      p o r c o nta vheng e arlxod; vht
     gwmioidal    troatnnt,        if any, ham born applied
     to tha utoriala      or to the beddlngj        the date of
     auoh gemloi~l      treatment,      the number o? the por-
     mlt of the poraoa manufacturing           the bedding; and
     tha numbor of tha penalt o? the poraon applying
     much gmmloldal     traatment,      if any.
           ‘(b)  Tha tons used on tha tag to deaoribe
     materlala  shall k restricted   to thorns defined
     in the regulationa  of the Departrent,   and no
     trade or lubatltute  terms ahall be used.
           "(0)   It shall be unl~v?ul to make any
     ?a180 or rial~bding    statements   on the tag n-
     qtired by thla moot&m. It shall ba unlav?ul
     for uq person to move,        deface,  altar,  or
     cauao to be moved,      dofaord or altored,    any
     tag or ltatoment contained thereon for the pur-
     porno of dofoatlng   any of the provisions    of him
     Act.   The plaolng of ngiatmtlon       ataapa ro-
     quimd In Bootion 7 of this Act over any lotter-
     lng on the tag, shall ba oonatruod to ba defaoe-
     mult of the kg.
            ‘(d)  The also of the tag to be l??i.xed to
     nev bedding required by this section   shall not
     be loam than mix (6) aqume Inches,    and the lot-
     trring thomon,    ooverlng tb ltatomont of fllllng
     rtorlala,    ah411 be in plain typo not leas than
     o n*  llghth ( l/ inch
                         8) Inh e ig h t.
           ‘(0)        Bvery artiolo  of Eeddlng awwfaotund
      for reaalo       oontalning second-hand matorlal,   shall
Honorable   Stanroll     Bwan,   Pago 5


     bear, l oourely awn thereto on all four alder
     of tha tag, attached to both aid~a of the ar-
     tlclm of beddIn& a lubrtaatlal     vhlts cloth
     tag four (4) by eight (8) lnohea la also, upon
     vhlch shall be lndollblz     ltamp@d or printed l.n
     red ink, in the Zngllah lazquage,     in plain type
     not loam tlmn one-half   ( ) Inch la height,    atat-
     ingj   ~r.eoond-haul mbter t  1. t
           . . . . .

            “s.0.   5.    Enioraament     of lot:
            ‘The Stat. IWard of Health %a hereby charged
     vith the enforcement of this Act, for the pro-
     tection   of health and to provent the spread of
     dlaeaa~.    It la further empovand, and its duty
     shall be to make, uond, altar or ropaal gmwal
     ruler and regulations     of procedum for carrying
     into offeat all the provlalona     of this Act, and
     to prescribe   metma, methods, and pmotioea    to
     make rffrotlvo    much provisions.
            . . . . .
            %eo . 9.      Puialtlsa:
                  hq poraon, who ahall be oonvloted of
     violeX.
           - .. i of’ any of the provisions    of this Act,
     or or tno ruloa and regulations      eabbllahed   thora-
     uadar, shall ba sentenced to pe a flno of not
     leaa than Fifty Dollara ($SO.OOf nor non than
     One Hundnd Dollars ($100.00)       for each offrnao.

           “(b)  Xaoh dar of violation              almll   aonatltute
     a repante   orfenae.
           . . * . .I

           Aa rot should k given l fair,    ratlonel,   reasonable
and aonalblo oonatruotlon,  considering  it.8 language and aub-
jeot mattar and vith a view to ooaompliahlng     the leglalatlvo
intent and purpose.    (Tuma Surla. Vol. 39, p. 172, with au-
thorities  olted thonin.)
                                                                                24.4
Honorable      Stanaall   Bryan,     Page 6


          Section 2(a), lupra, applier  to “all bedding”,
Certainly a vmnu?aoturer o? bedding would br on notice
that an-omlaalon of the pnacrlbed   tag vould bo In vlola-
tlon of that r*otion.
           Section 2(a) and the dofinltlon      of bedding In
fhctlon  l( a ),lupra, rafor to tha bedding after      the manu-
?8oture or g*zsloldal    treatment.    Uo oonolud* that upon the
oomplotlon of manu?aotun      or romnufaoturo,    3eotlon 2(a)
beooma applloable     and the prescribed   tag la required to
be p&ad    thoreon forthvlth.
           I? tbo kg la omlttod, or not am preaoribad,                  See-
tlon 9, lupra, provider tb penalty for tha “vlolatlon                   of
m    of the provlalona of this Act.
                               -     (Emph8818ours)

           Sootion 2(a), aupra, prcvldea,   ‘Evrry article of
bedding  manufrotumd for resale oontalniag    second band
material  shall bear , . .’ It is lppareat that upon the
oomplotion of manufaoturo and if t&n      la an intent to m-
sell,  an orlaalon to plhca the prescribed   tag thereon forth-
with lr In violation   of that section and thereby punishable
under Bbctlon 9.
               It vlll bo not&        that beddlmz vithln Section 2(e)
la also     vlthin   Sootlon 2(a)      and tkt   two dlffomnt   tags are
n&red.
            Under Smtion 2(a) and (0) the mrp~albflltp    for
A violation   la personal by the expnaa twma of. Section 9,
sup=,    and mompI tti person or persona oharged vith the duty
of attaching    the teg.
          lo reforonoe to “day of vlolatlon”,     It la our opin-
ion that the &glalature    intended an offeaao upon the failure
to p&co the pnaorlbwl    tag upon much bedding am above set
forth, and th8t each day, or fraatlonal    pbrt of a day, auoh
SalLure continued vould be a sepamto offenro.       3y the vord
%8y’ la msnt a “oalomdar daf,       or from midnight to midnight,
             Truatlng     t&t      the foregoing   ?ullr   answers   your in-
quiry,    v* remain
                                                    Yours very truly
                                                                OF ‘IWCAS
                                               Al’l’ORllEYOERERAL